CAMPBELL, Judge.
Appellant, State of Florida, appeals from appellee, Michael Chesney’s, sentence. The state argues that the court improperly departed downward from the guidelines recommendation. Appellant entered negotiated guilty pleas to charges of attempted sexual battery, burglary and battery on a law enforcement officer. The sentencing guidelines presumptive range was nine to twelve years, but the court imposed a sentence of five years on each of three cases, to run concurrent Appellant had a record of burglary and grand theft as a juvenile.
The court stated that it had no reason for departing from the guidelines, but subsequently offered three reasons, none of which are clear and convincing. First, the judge’s own belief that a reduced sentence is more appropriate is an impermissible reason for departure. Williams v. State, 492 So.2d 1808, 1309 (Fla.1986). Second, judicial economy is an impermissible reason for departure. See In re Rules of Criminal Procedure (Sentencing Guidelines), 439 So.2d 848, 849 (Fla.1983). Third, there is no record proof that appellee had mental problems. Defense counsel’s assertions are not sufficient.
We, therefore, vacate appellee’s sentence and remand for resentencing within the guidelines range.
SCHEB, A.C.J., and LEHAN, J., concur.